                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF MARYLAND


JEFFREY M. YOUNG-BEY,

       Plaintiff,

       v.
                                                                Civil Action No. TDC-18-2331
SOUTHERN MANAGEMENT
CORPORATION, INC. and
DA YE AMBERS LEY, Prop. Mgr.,

       Defendants.




                                      MEMORANDUM OPINION

       Plaintiff Jeffrey M. Young-Bey,          who is self-represented,    has filed a civil action

challenging   the practices       of his apartment      building's   management   company,     Southern

Management Corporation ("SMC"), and its property manager, Daye Ambersley.             Young-Bey has

asserted 21 causes of action under federal and state law, including claims under the Fair Debt

Collection Practices Act ("FDCPA"),         15 U.S.C.   SS   1692-1692p (2012); the Fair Housing Act

("FHA"), 42 U.S.C.      SS   3601-3619 (2012); the Maryland Consumer Debt Collection Act, Md.

Code Ann., Com. Law,         S   14-202 (West 2013); the Maryland Consumer Protection Act, Md.

Code Ann., Com. Law,         S   13-301; the Maryland Collection Agency Licensing Act, Md. Code

Ann., Bus. Reg.     S 7 (West    2010); and various state common law tort claims. Pending before the

Court is Defendants' Motion to Dismiss.          Having reviewed the submitted materials, the Court

finds that no hearing is necessary.      See D. Md. Local R. 105.6. For the reasons set forth below,

the Motion will be granted.
                                       BACKGROUND

       The following facts are presented in the light most favorable to Young-Bey, the non-

moving party.

       In February 2018, Young-Bey entered into a one-year lease agreement for an apartment

at Silver Spring Towers on Thayer Avenue in Silver Spring, Maryland.       After moving into the

apartment, Young-Bey complained to SMC, the property management company, about several

defects in his apartment, including plumbing and heating problems, only some of which were

addressed.    SMC also barred Young-Bey from making rental payments through its online

payment portal.      Young-Bey   alleges that, following these events, Defendants     engaged in

unlawful debt collection practices and initiated a series of unlawful eviction and debt collection

proceedings     against him in the District Court of Maryland for Montgomery        County ("the

Montgomery County District Court") on April 12, 2018, July 9, 2018, July 11, 2018, and July

26,2018.

       On July 30, 2018, Young-Bey filed his Complaint in this Court.           In October 2018,

Young-Bey filed a Motion for a Temporary Restraining Order or Preliminary Injunction in

which he requested that the Court enjoin eviction proceedings in Montgomery County District

Court. After ordering and receiving a response from Defendants, the Court construed the motion

as a Motion for a Preliminary Injunction and denied it. See Young-Bey v. S. Mgmt. Corp., Inc.,

No. TDC-18-2331, 2018 WL 4922349, at *3 (D. Md. Oct. 10, 2018). Then, after being formally

served with the Summons and Complaint, Defendants filed the pending Motion to Dismiss.

Nearly two months later and several weeks after the deadline for opposing the Motion had

passed, Young-Bey      filed on February   11, 2019 a Motion for Extension of Time to File

Opposition to Defendants' Motion to Dismiss.         The Court granted Young-Bey until March 15,



                                                 2
2019 to file an amended complaint or respond to the pending Motion.          On March 18, 2019,

Young-Bey again moved for an extension of time to respond. The Court again granted Young-

Bey an extension, until April 1, 2019, to file his response. Despite these extensions, Young- Bey

never filed an amended complaint or a memorandum in opposition to Defendants'            Motion to

Dismiss.

                                          DISCUSSION

       Defendants seek dismissal of Young- Bey's Complaint for failure to state a claim pursuant

to Federal Rule of Civil Procedure 12(b)(6). They argue that: (1) Young-Bey has not pleaded

sufficient facts to demonstrate that Defendants are debt collectors subject to the FDCP A; (2)

Young-Bey has not stated sufficient facts to state a plausible claim that Defendants acted with

discriminatory intent in violation of the FHA; and (3) if the federal claims are dismissed, the

Court should decline to exercise supplemental jurisdiction over Young-Bey's       state law claims.

Because the Court agrees with these arguments, it need not address Defendants'           remammg

arguments that Young-Bey's state law claims should be dismissed on the merits.

I.     Legal Standard

       To defeat a motion to dismiss under Rule 12(b)(6), the complaint must allege enough

facts to state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A claim is

plausible when the facts pleaded allow "the Court to draw the reasonable inference that the

defendant is liable for the misconduct alleged." Id. Although courts should construe pleadings

of self-represented   litigants liberally, Erickson   v. Pardus, 551 U.S. 89, 94 (2007), legal

conclusions or conclusory statements do not suffice, Iqbal, 556 U.S. at 678. The Court must

examine the complaint as a whole, consider the factual allegations in the complaint as true, and

construe the factual allegations in the light most favorable to the plaintiff.   Albright v. Oliver,



                                                  3
510 U.S. 266, 268 (1994); Lambeth v. Bd. ofComm'rs        of Davidson Cty., 407 F.3d 266,268 (4th

Cir. 2005).

       When deciding a motion to dismiss, a court may "take judicial notice of matters of public

record" and may consider exhibits submitted with the motion "so long as they are integral to the

complaint and authentic."     Philipsv. Pitt Cty. Mem'[ Hosp., 572 F.3d 176,180 (4th Cir. 2009).

With their Motion, Defendants have submitted the following extrinsic exhibits:        (1) the lease

governing Young-Bey's       tenancy at Silver Spring Towers; and (2) a printout from a Maryland

state government website containing background information about SMC.              The Court will

consider the lease because it is cited in the Complaint as the document governing the parties'

relationship and is integral to Young-Bey's      allegations.   However, the website information

relating to SMC is not integral to the Complaint, so the Court will not consider it in deciding

Defendants' Motion.

II.     FDCPA

        Defendants    argue that Young-Bey' s FDCP A claims should be dismissed             because

Defendants are not "debt collectors" and therefore are not subject to the FDCP A. The FDCP A

protects consumers from "abusive debt collection practices" by prohibiting debt collectors from

using "any false, deceptive, or misleading representation       or means in connection with the

collection of any debt."    15 U.S.C. ~~ 1692(e), 1692e. However, the statute only applies to a

"debt collector," 15 U.S.C. ~~ 1692b-1692g, 1692k(a), defined as any person who uses interstate

commerce "or the mails in any business the principal purpose of which is the collection of any

debts," or "who regularly collects or attempts to collect, directly or indirectly, debts owed or due

or asserted to be owed or due another," ~ 1692a(6). With few exceptions, these requirements do

not apply to a "creditor," defined by the FDCP A as one "who offers or extends credit creating a



                                                 4
debt or to whom a debt is owed."       15 U.S.C.   S 1692a(4);   see Henson v. Santander Consumer

USA, Inc., 817 F.3d 131, 135-36 (4th Cir. 2016). Thus, the primary distinction between a debt

collector and a creditor is that a debt collector "collects debt on behalf of others," while a

creditor collects debt "for its own account." Henson, 817 F.3d at 135.

         Here, Young-Bey has failed to provide any allegations in his Complaint that SMC is

collecting a debt for a third party and thus is a debt collector subject to the FDCP A. Defendants,

in contrast, state that SMC is an owner-operated property management company whose primary

business is managing properties as a landlord, which the lease confirms by listing SMC as the

lessor and Young-Bey as the lessee.      Indeed, Young-Bey acknowledges in the Complaint that

SMC was a party to the lease. Where SMC is a party to the lease contract and seeks to collect

debts in the form of rent, those debts are owed directly to SMC as the lessor, not to a third party.

Thus, the Court finds that SMC is a creditor and not a debt collector subject to the FDCP A.

         As for Ambersley, Young-Bey alleges that she is the on-site property manager of Silver

Spring Towers, making her an employee ofSMC.           Ambersley (nee Dandridge) executed Young-

Bey's lease on behalf of SMC.         Since SMC is a creditor not subject to the FDCPA and

Ambersley is an employee of SMC, Ambersley is not subject to the FDCP A either.               See 15

U.S.C.   S   1692a(6)(A) (stating that the term debt collector "does not include-     any officer or

employee of a creditor while, in the name of the creditor, collecting debts for such creditor").

         Accordingly, since neither Defendant is subject to the FDCPA, Young-Bey's           FDCPA

claims will be dismissed.

III.     FHA

         Young-Bey's only other federal claim is for a violation of the FHA. Young-Bey alleges

that Defendants intentionally discriminated against him on the basis of "economic disability,



                                                   5
personal bias[,] and racism" by making harassing inspections of his apartment, taking his parking

space without judicial process, and "adopting an inconsistent policy of responding                     to the

Plaintiffs    late rent than late rent of similarly situated tenants."   Compi.   'il'il   65-66, ECF No.!.

Defendants argue that these allegations are not sufficient to state a plausible claim fore relief

under the FHA.

         As relevant here, under the FHA, it is unlawful to "discriminate against any persons in

the terms, conditions, or privileges of sale or rental of a dwelling, or in the provision of services

or facilities in connection therewith, because of race, color, religion, sex, familial status, or

national origin." 42 U.S.C.      S 3604(b).   The FHA also forbids discrimination in housing on the

basis of handicap, defined as having "a physical or mental impairment which substantially limits

one or more of such person's major life activities, a record of having such an impairment, or

being regarded as having such an impairment."         42 U.S.C.   SS 3602(h),   3604(£)(1). Notably, the

FHA does not protect against discrimination on the basis of "economic disability" or "personal

bias," as alleged in Young-Bey's        Complaint.       Thus, Young-Bey's   only cognizable claim of

housing discrimination under the FHA is on the basis of race.

         An "FHA claim can proceed under either a disparate-treatment              or a disparate-impact

theory of liability." Reyes v. Waples Mobile Home Park Ltd. P'ship, 903 F.3d 415,421 (4th Cir.

2018).       "Under a disparate-treatment     theory of liability, 'a plaintiff must establish that the

defendant had a discriminatory intent or motive,' whereas 'a plaintiff bringing a disparate-impact

claim challenges practices that have a disproportionately         adverse effect on minorities and are

otherwise unjustified by a legitimate rationale.'''       Id. (quoting Tex. Dep't of Housing & Cmty.

Affairs v. Inclusive Communities Project, Inc., 135 S. Ct. 2507, 2513 (2015)).                   In this case,




                                                     6
Young-Bey asserts only a disparate treatment theory ofliability because he states that defendants

intentionally discriminated against him. See id.

         A plaintiff may prove a disparate treatment FHA violation by showing "that a defendant

had a discriminatory intent either directly through direct or circumstantial evidence, or indirectly,

through the inferential burden shifting method known as the McDonnell Douglas test." Corey v.

Sec'y,   us.   Dep't of Hous. & Urban Dev. ex rel. Walker, 719 F.3d 322,325           (4th Cir. 2013).

Here, Young-Bey has not provided any direct evidence of discrimination, and his allegations are

insufficient to raise a plausible inference of housing discrimination because they fail to allege

facts to show that tenants of a different race or color were treated differently under similar

circumstances.     See, e.g., Adam v. Wells Fargo Bank. N.A., No. 1:09-cv-2387, 2010 WL

3001160, at *3 (D. Md. July 28, 2010) (dismissing the plaintiffs       discrimination claim where he

"merely made an unadorned accusation that race, religion, or national origin motivated the

Defendant's actions"); cf Coleman v. Md. Court of Appeals, 626 F.3d 187, 190 (4th Cir. 2010),

aff'd sub nom., Coleman v. Court of Appeals of Maryland, 132 S. Ct. 1327 (2012). Although a

plaintiff "is not required to plead facts that constitute a prima facie case" in order to prevail on a

motion to dismiss, "factual allegations must be enough to raise a right to relief above the

speculative level.'"   Coleman, 626 F.3d at 190 (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544,555 (2007)). Here, Young-Bey's general allegation that Defendants treated other similarly

situated tenants differently, without any facts to establish the plausibility of that allegation, is not

enough to meet his pleading burden. See id. at 191. Accordingly, Young-Bey's FHA claim will

be dismissed.




                                                   7
IV.     State Law Claims

        A federal court may decline to exercise supplemental jurisdiction over state law claims

where, as here, it has dismissed all the federal claims.      28 U.S.C.   S   1367(c)(3) (2012).

Particularly where the case has not proceeded to discovery, the Court will decline to exercise

supplemental jurisdiction over the remaining state law claims, which will be dismissed without

prejudice.   See Carnegie-Mellon   Univ. v. Cohill, 484 U.S. 343, 350, (1988).   Thus, the Court

need not reach Defendants' arguments why Young-Bey's       state law claims should be dismissed

on the merits.

                                        CONCLUSION

        For the foregoing reasons, Defendants' Motion to Dismiss shall be granted. A separate

Order shall issue.




Date: May 6, 2019                               ~'9S :.c~R...:::)
                                                     '~~_.
                                                    THEODORE
                                                    United States District Ju ge--"




                                                8
